The opinion of the Court -was delivered by
Wright, A. J.
This action was brought on a bond for the sum *297of twenty-four thousand four hundred dollars, for lands purchased in the year 1864. Though the bond was given in 1864, there is nothing on the face of it that indicates that it was given with reference to “ Confederate States notes or their equivalent.”
The plaintiff introduced testimony to show the value of the land at the time the bond was given. This was objected to by defendant ; the Court overruled the objection, and such ruling is made the ground of exception by the appellant.
With a view to arrive at the true consideration of contracts made during the years 1861, 1862, 1863, 1864 and 1865, it is not error to allow the introduction of testimony to show the value of the land at the time the contract was made.
Where there is no dispute as to whether the contract was made with reference to “ Confederate States notes or their equivalent,” but that is acknowledged by both parties, or appears upon the face of the contract, or it is ascertained by the jury that such contract was made with reference to such “ notes or their equivalent;” and in the absence of any evidence to show the value of the obligation in lawful money of the United States, then it is the duty of the jury, as a rule of evidence, to determine the value according to the Act of the General Assembly, approved March 26th, 1869, entitled “ An Act to determine the value of contracts made in Confederate States notes or their equivalent;” but until the fact is ascertained that such contract is made with reference to “ Confederate States notes or their equivalent,” the jury has no right to apply the rule of the statute to any contract.
There is error in that portion of the charge of the Judge to' the jury where they were instructed that “ they had a right to inquire into the real value of the land for the purchase of which the said bond was given, or they might adopt the rule of the statute as laid down in the Act of the General Assembly of March 26th, 1869.”
The rule has been fully settled in the cases of Neely vs. McFadden, 2 S. C., 169, Harmon vs. Wallace, 2 S. C., 208, and McKeegan vs. McSwiney, 2 S. C., 191.
The motion is granted, and a new trial ordered.
Willard, A. J., concurred.
Moses, C. J., absent at the hearing.